Citation Nr: 1441648	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  05-39 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to an effective date earlier than February 11, 2013 for the award of service connection for residuals of right index finger laceration.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to December 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2004 rating decision in which the RO in Los Angeles, California denied service connection for diabetes mellitus, hepatitis C, and low back disability, as well as an eye disability and a leg disability, each to include as secondary to diabetes mellitus.  In October 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2005.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Philadelphia RO. 

In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington DC.  A transcript of that hearing is of record. 

In July 2009, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

In an August 2009 decision, the Board denied service connection for hepatitis C, arthritis of the lumbar spine, and a bilateral leg disability.  The Board remanded the claim for service connection for diabetes mellitus, as well as the claim for service connection for an eye disability, to include as secondary to type 2 diabetes mellitus, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development. 

In November 2009, the appellant filed a motion for reconsideration of the August 2009 Board decision.  In July 2010, a Deputy Vice Chairman of the Board denied the appellant's motion.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 20.1000, 20.1001 (2013).

The Veteran appealed the Board's August 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand that portion of the August 2009 Board decision that denied service connection for hepatitis C, arthritis of the lumbar spine, and a bilateral leg disability, to include as secondary to type 2 diabetes mellitus; and returned these matters to the Board for further proceedings consistent with the Joint Motion. 

In September 2011, the Board remanded the hepatitis C, lumbar spine, and bilateral leg claims to the RO.  Subsequently, by rating decision dated in April 2013, the RO, inter alia, granted service connection for type II diabetes mellitus associated with herbicide exposure, hepatitis C, cirrhosis of the liver, peripheral neuropathy of the right lower extremity (also claimed as leg condition), peripheral neuropathy of the left lower extremity (also claimed as leg condition), and mild nonproliferative diabetic retinopathy.  As such, the diabetes, hepatitis C, bilateral leg, and eye disability issues are no longer before the Board.  

Notably, the Veteran disagreed with the April 2013 rating decision and the RO issued an SOC as to that decision in March 2014.  In May 2014 correspondence, the Veteran requested an additional 60 days to complete a VA Form 9, Appeal to Board of Veterans' Appeals.  There was no response to the Veteran's request for an extension of time to file a substantive appeal.  Subsequently, the Veteran submitted a VA Form 9 in August 2014 (more than 60 days after his request for an extension of time) pertaining to the issues of "entitlement to an effective date earlier than February 2013, right index finger disorder," "entitlement to an effective date earlier than June 2003, Hepatitis C," and "entitlement to an effective date earlier than June 2003, Arthritis of the lumbar spine and Degenerate bones of spine."  With regard to the right index finger disorder, the Board notes that this issue was not included in the March 2014 SOC and the Board has remanded this issue below for the issuance of an SOC.  With regard to the hepatitis C, the Board notes that this issue was also not included in the March 2014 SOC.  As such, this issue has not been perfected.  With regard to the Arthritis of the lumbar spine and Degenerate bones of spine, the Board notes that the Veteran is not yet service connected for a lumbar spine disorder.

As a final preliminary matter, the Veteran submitted a VA Form 9 in August 2014 pertaining to the issues of "entitlement to an effective date earlier than February 2013, right index finger disorder," "entitlement to an effective date earlier than June 2003, Hepatitis C," and "entitlement to an effective date earlier than June 2003, Arthritis of the lumbar spine and Degenerate bones of spine."  With regard to the right index finger disorder, the Board has remanded this issue below for the issuance of an SOC.  With regard to the hepatitis C, 

As regards representation, the Board notes that, although the Veteran was previously represented by the Disabled American Veterans (DAV) (as reflected in a March 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative), in March 2009, he submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, naming David L. Huffman as his representative. On the date of the June 2009 hearing, the Veteran filed a VA Form 21-22 naming Charles E. Stalnaker as his representative for purposes of the hearing, and private attorney David L. Huffman as his representative thereafter.  In correspondence received in August 2011, the Veteran revoked his appointment of Mr. Huffman as his representative.  Accordingly, and as he has not since named a new representative, the Board has recognized the Veteran as now proceeding  pro se in this appeal.  See 38 C.F.R. § 14.631 (2013). 

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claims: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from December 1998 to April 2013, which were considered by the agency of original jurisdiction (AOJ) in the April 2013 supplemental statement of the case (SSOC).  The remainder of the documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The claim for service connection for a low back disability, along with the claim for  an effective date earlier than February 11, 2013 for the award of service connection for residuals, right index finger laceration-for which the Veteran has completed the first of two actions required to place this matter is appellate status-are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, by rating decision dated in April 2013, the RO granted service connection for hepatitis C and assigned a 20 percent disability rating effective December 2, 2003.  In an August 2014 VA Form 9 the Veteran requested "entitlement to an effective date earlier than June 2003, Hepatitis C."  It does not appear that the claim regarding the effective date assigned for hepatitis C has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision.

As for the claim for service connection for low back disability, the Board previously remanded this issue in September 2011 for a VA examination and medical opinion.  Specifically, the following was requested:  

The examiner should clearly identify all current disabilities related to the Veteran's claimed low back disability.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred or aggravated as a result of active service.  In providing this opinion, the examiner should consider and address the May 2011 opinion of Dr. S.A.F. (discussed above), as well as any post-service back injuries, to include a 1969 work injury, March 1972 and December 1979 motor vehicle accidents, and the Veteran's post-service work in construction. 

In response to the September 2011 Board remand, the Veteran was afforded a VA examination in March 2013.  On examination of the Veteran, the examiner diagnosed mild chronic lumbosacral strain and X-ray examination revealed moderate degenerative changes in the lower lumbar spine, with facet joint arthropathy at L4-L5, Grade 1 anterolisthesis of L4 on L5.  The examiner noted review of the four-volume claims file, to include the report of the Veteran's December 1967 separation examination, which revealed a normal general medical examination.  The examiner noted the May 2011 statement from Dr. S.A.F. which shows that the Veteran has degenerative disk disease at L4-5 level.  However, the examiner noted that a July 2007 X-ray of the lumbar spine revealed no evidence of significant degenerative disease of the lumbar spine.  Based on the above information, the examiner opined that the Veteran's degenerative disk disease at L4-L5, as stated in the May 2011 report from Dr. S.A.F., is not due to the Veteran's military service.  The rationale for this opinion was that there was no evidence-based medical literature that states that degenerative disease at L4-L5 occurs as a result of chronic lumbosacral strain.  Therefore, it was the examiner's opinion that the Veteran's degenerative disk disease at L4-L5 level, as stated in the May 2011 report from Dr. S.A.F., is not due to the Veteran's military service.

Unfortunately, the March 2013 VA examiner did not address all of the questions posed by the Board in the September 2011 remand.  Specifically, in addition to the X-ray findings of moderate degenerative changes in the lower lumbar spine, the March 2013 VA examiner diagnosed the Veteran with mild chronic lumbosacral strain.  However, the March 2013 VA examiner did not opine whether the Veteran's diagnosed mild chronic lumbosacral strain is related to his military service.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance.  Id.  

Given the deficiency noted above, the AOJ should obtain an addendum opinion from the prior examiner.  The AOJ should only arrange for further examination of the Veteran is the prior examiner is not available or further examination is deemed necessary.
Prior to seeking further medical opinion in this case, to ensure that the record before the examiner(s) is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

It appears that there may be outstanding VA treatment records not yet associated with the record.  A review of the claims file reveals that the Veteran consistently sought VA treatment from December 1998 through April 2013; however, the claims file includes no treatment records dated after April 2013.  Given the need to remand for other reasons, the AOJ should obtain any outstanding VA treatment records dated since April 2013.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  

Significantly, in January 2006, the Veteran submitted a VA Form 21-4142 to obtain treatment records from Dr. W.H.R. regarding his claimed back disability.  The AOJ requested these records in May 2006 but this request was returned by the U.S. Postal Service based on an insufficient address.  Pursuant to the September 2011 Board remand, the Veteran was notified of the significance of these records and requested that the Veteran complete an updated VA Form 21-4142 so that the AOJ could attempt to obtain these records.  The Veteran did not respond to this letter.  However, on remand, the AOJ should notify the Veteran of the significance of these private records and, again, request that the Veteran complete an updated VA Form 21-4142 so that an attempt to obtain records from Dr. W.H.R can be made.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection on appeal.  

As a final point, the Board notes that the Veteran filed an initial claim for service connection for a right hand index finger disability in December 1967 and the AOJ denied service connection for this claimed disability in May 1968 after the Veteran failed to report to a VA examination.  In a February 11, 2013 Report of Contact, the Veteran discussed the claim for a right finger disorder that he filed after his discharge from service and in March 2013 correspondence, the Veteran submitted a written claim for service connection for a right finger disorder.  Subsequently, by rating decision dated in June 2013, the AOJ granted service connection for residuals, right index finger laceration, assigning a 10 percent disability rating effective February 11, 2013 and granted service connection for scar of the right index finger, assigning a noncompensable disability rating, effective February 11, 2013.

In July 2013, the Veteran filed a statement which can reasonably be construed as expressing disagreement with the effective date assigned for the award of service connection and compensation (the 10 percent rating) for the residuals of right index finger laceration.  The AOJ has yet to issue a SOC with respect to the Veteran's claim for an earlier effective for the award of service connection  for the residual of right index finger laceration, the next step in the appellate process.  See 38 C.F.R. § 19.29  (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of a SOC. Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.501, 20.502 (2013).  On remand, the appellant will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran an SOC on the matter of entitlement to an earlier effective for the award of service connection for residuals of right index finger laceration, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue. 

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, as regards the matter of entitlement to an earlier effective for the award of service connection for residuals of right index finger laceration, within 60 days of the issuance of the SOC.

2.  Obtain all outstanding VA treatment records dated from April 2013 to the present, following the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

3.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim remaining on appeal that is not currently of record.  Specify what evidence VA will provide and what evidence is the Veteran's ultimate responsibility to submit.  

Consistent with 38 C.F.R. § 3.159(e), advise the Veteran that previously requested records from Dr. W.H.R., requested in May 2006, have not been obtained due to an insufficient address.  Explain the significance of these records, and specifically request that the Veteran complete an updated VA Form 21-4142 so that another attempt to obtain records from Dr. W.H.R can be made.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the March 2013 VA examiner.

If the March 2013 VA examiner is unavailable or another examination is deemed warranted, arrange for the Veteran to undergo further VA examination to obtain an opinion in response to the question/ comments noted below. 

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated physician and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.

Request that the examiner provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's diagnosed mild chronic lumbosacral strain was incurred or aggravated as a result of active service.  In providing this opinion, the examiner must consider and discuss the May 2011 opinion of Dr. S.A.F., as well as any post-service back injuries, to include a 1969 work injury, March 1972 and December 1979 motor vehicle accidents, and the Veteran's post-service work in construction.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted,  readjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority. 

8.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


